Citation Nr: 0026472	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-41 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected osteoarthritis, left knee, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for osteochondritis dissecans, right knee, 
assigned a 10 percent disability rating effective from 
December 26, 1995, and for osteochondritis dissecans, left 
knee, assigned a 0 percent disability rating effective from 
December 26, 1995.  Subsequently the veteran submitted notice 
of disagreement and perfected an appeal as to the 
compensation levels awarded.

In March 1998 the Board denied entitlement to an increased 
disability rating for service-connected arthritis, right 
knee, with post-operative residuals, and remanded the issue 
of entitlement to an increased (compensable) disability 
rating for a service-connected left knee disorder to the RO 
for additional development.

In June 1999 the RO, inter alia, granted an increased 
disability rating for osteoarthritis, left knee, to 10 
percent effective from the date of claim, December 26, 1995.

In October 1999 the Board remanded the issue of entitlement 
to an increased original disability rating for service-
connected osteoarthritis, left knee, to the RO for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected left knee disorder is presently manifested by 
marked osteoarthritis and objective evidence of some 
limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran complained of 
recurrent bilateral knee pain in August 1965.  The examiner 
noted there was no evidence of inflamation, swelling, or 
joint fluid.  Manipulation of the knees revealed intact 
cruciate and medial lateral ligaments with no evidence of 
instability or cartilage displacement.  There was tenderness 
medially over the meniscus, bilaterally, with pain, and 
slight, approximately 10 degrees, limitation of flexion.

Further review of the service medical records reflects that a 
May 1966 report noted the veteran returned with complaints 
and clinical findings similar to those reported in August 
1965.  An x-ray examination revealed bilateral 
osteochondritis dissecans to the medial femoral condyles.  It 
was noted there was no evidence of a traumatic factor and 
that the disorder was possibly due to some general 
constitutional factor causing embolism or thrombosis of the 
arteries which supplied the bone and articular cartilage.  A 
June 1966 report noted an 8 month history of bilateral knee 
pain and swelling.  The examiner stated there was no evidence 
of locking, instability, or tenderness.  Range of motion was 
from 0 to 110 degrees.  The ligaments were intact.  The 
veteran was provided a permanent disability profile.  
Subsequent service medical reports are negative for complaint 
or treatment for knee disorders.

Private medical records dated from December 1970 to February 
1982 show the veteran was treated for right knee disorders.  
The reports, however, are negative for complaint or treatment 
related to a left knee disorder.

In a December 1995 application the veteran requested 
entitlement to VA compensation for the residuals of right 
knee injuries in service.  There was no report of complaint 
or treatment for a left knee disorder.

A June 1996 VA examination report noted the present 
evaluation had been ordered to address the veteran's right 
knee problems.  No complaints as to a left knee disorder were 
recorded.  The examiner, however, noted the veteran had full 
extension of the knees, bilaterally.  A June 1996 examination 
worksheet noted left knee range of motion from 0 to 130 
degrees.

In June 1996 the RO granted entitlement to service connection 
for left and right knee osteochondritis dissecans effective 
from the date of receipt of the veteran's application on 
December 26, 1995.  It was noted that although the veteran 
had not requested entitlement to service connection for a 
left knee disorder and no post-service evidence of treatment 
service connection was warranted because reasonable doubt 
demonstrated the existence of a chronic left knee disorder 
during active service.

VA outpatient treatment records dated in July 1996 noted the 
veteran had arthritis to the knees, bilaterally, and that he 
used pain relieving medication.  

In his notice of disagreement the veteran requested 
entitlement to a compensable rating for his service-connected 
left knee disorder.  In his substantive appeal he requested 
entitlement to an increased rating and stated that a recent 
VA examination had resulted in the adjustment of his 
medication regime to control pain in his knees.  

In response to an April 1998 RO request for information 
related to medical treatment for a left knee disorder, the 
veteran stated that it had been some time since he had been 
treated for a left knee disorder and that he had difficulty 
recalling where he may have been treated for this disorder 
after service.  He requested an evaluation by a VA examiner.

A June 1998 VA orthopedic examination report noted a medical 
history only as to the veteran's right knee.  Although the 
examiner reported left knee range of motion from 0 to 130 
degrees, the remainder of the report addressed the veteran's 
right knee or referred to a knee, generally, with ambiguity 
as to which knee was evaluated.  A diagnosis was provided 
only as to a right knee disorder.

In June 1999 the RO granted entitlement to a 10 percent 
disability rating for osteoarthritis of the left knee.  An 
effective date was assigned from the date of receipt of the 
veteran's application for VA compensation on December 26, 
1995. 

During VA examination in April 2000 the veteran reported he 
injured his left knee in service when he slipped while 
climbing a telephone pole.  He stated he had undergone 
surgical repair for torn cartilage in the left knee in 1984.  
He complained of stiffness after standing for prolonged 
periods and some swelling with activity.  The examiner noted 
that the veteran did not have locking and that there did not 
appear to be any instability.  There was poor squatting 
capability, primarily due to the lack of function in the 
right knee.  There was no evidence of instability, fluid, or 
subpatellar crepitus to the left knee.  There was tenderness 
to the medial and lateral aspects of the parapatellar tendon 
region.  Range of motion was from 0 to 130 degrees.  

It was the examiner's opinion that there was no limitation of 
motion due to pain and that there did not appear to be any 
functional loss due to pain on motion, weakness, or 
instability.  Flexion of the knee was somewhat decreased most 
likely due to chronic capsulitis related to surgery.  The 
joint did not exhibit weakened movement, excess fatigability, 
or incoordination.  The examiner stated that an assessment as 
to any increase in loss of motion during an attack of pain 
would be strictly supposition.  An x-ray examination revealed 
rather marked osteoarthritis to the left knee.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (1999).  

The Rating Schedule also provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003 (1999).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; a 20 percent rating is 
warranted with involvement of 2 or more major joints and 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).  Normal knee extension and flexion is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be allowed if the 
symptomatology for the disorders is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  A VA General Counsel precedent opinion found a 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis was allowable when a veteran who was rated under 
Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated an additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1999); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

In this case, the RO initially rated the veteran's left knee 
disability under analogous rating criteria for Diagnostic 
Code 5257, other knee impairment; however, on subsequent 
review in June 1999 a 10 percent rating was assigned under 
the criteria for Diagnostic Code 5010, traumatic arthritis.  
The Board finds this action represents an appropriate 
correction of the applicable diagnostic code based upon the 
evidence of record.  See 38 C.F.R. § 4.13 (1999).

Medical evidence demonstrates the veteran's service-connected 
left knee disorder is manifested by marked osteoarthritis and 
objective evidence of some limitation of motion.  Range of 
motion studies for the left knee revealed extension to 0 
degrees and flexion to 130 degrees in June 1996, June 1998, 
and April 2000.  There was no evidence of a compensable 
limitation of motion, including upon consideration of 
additional limitation due to pain and dysfunction, or 
incapacitating exacerbations related to major joint 
arthritis.  Therefore, the Board finds entitlement to a 
higher or "staged" disability rating in excess of 10 
percent for the veteran's left knee disability is not 
warranted.

The Board also notes there is no evidence of recurrent 
subluxation or lateral instability to the left knee.  
Therefore, entitlement to a separate disability rating for a 
left knee impairment under Diagnostic Code 5257 is not 
warranted.  

Although in a September 2000 statement the veteran's 
representative claimed the RO failed to consider the issue of 
entitlement to a "staged" rating as required by Fenderson, 
the Board finds that as the veteran was awarded a 10 percent 
rating effective from the date of his original application 
for VA benefits and a higher rating is not warranted the fact 
that the RO did not specifically cite Fenderson or refer to a 
"staged" rating does not demonstrate prejudicial error.  
The Board notes that the veteran does not claim an effective 
date prior to the date of his original application for 
compensation is warranted and there is no indication from the 
evidence of record that an earlier effective date is 
possible.  See generally 38 C.F.R. § 3.400 (1999).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 
 (1990).  The Board finds the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent.


ORDER

Entitlement to an increased original disability rating for 
service-connected osteoarthritis, left knee, is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

